                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


ERIC KEVIN CULLUM,
                            Plaintiff,

v.                                             CIVIL ACTION NO. 2:18-cv-01238

ANDREW SAUL,
Commissioner of Social Security,

                            Defendant.


                                         ORDER

      This action was referred to United States Magistrate Judge Cheryl A. Eifert

for submission to this court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). On June 25, 2019, Magistrate Judge

Eifert submitted her Proposed Findings of Fact and Recommendation [ECF No. 11]

(“PF&R”), recommending the court grant the plaintiff’s motion for judgment on the

pleadings [ECF No. 8] to the extent that it requests remand of the Commissioner’s

decision pursuant to sentence four of 42 U.S.C. § 405(g); deny the defendant’s request

to affirm the decision of the Commissioner [ECF No. 9]; reverse the final decision of

the Commissioner; remand this matter pursuant to sentence four of 42 U.S.C. § 405(g)

for further administrative proceedings consistent with the PF&R; and dismiss the

case, with prejudice, and remove it from the docket of the court. To date, no objections

to Magistrate Judge Eifert’s PF&R have been filed, and the time period for the filing

of objections has passed.
         Accordingly, the court ADOPTS and INCORPORATES herein the PF&R. For

the reasons stated, the court GRANTS the plaintiff’s motion for judgment on the

pleadings [ECF No. 8] to the extent that it requests remand of the Commissioner’s

decision pursuant to sentence four of 42 U.S.C. § 405(g); DENIES the defendant’s

request to affirm the decision of the Commissioner [ECF No. 9]; REVERSES the final

decision of the Commissioner; REMANDS this matter pursuant to sentence four of

42 U.S.C. § 405(g) for further administrative proceedings consistent with the PF&R;

and DISMISSES this case, with prejudice, and removes it from the docket of the

court.

         The court DIRECTS the Clerk to send a copy of this Order to counsel of record,

any unrepresented party, and the Magistrate Judge.

                                         ENTER:       July 15, 2019




                                            2
